DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019103368978; filed on 04/25/2019 in China.
	
Information Disclosure Statement
The IDS filed on 04/09/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 10/20/2020 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. [US 2004/0183958].
Regarding claim 1, Akiyama et al., disclose a rollable display device (figures 1-20), comprising:
a flexible display panel (1, figures 1-6);
a reel (10, figures 1-6) connected to one end of the flexible display panel, around which the flexible display panel is rollable and extendable (figures 1-6);
a support structure (3a & 3b, figures 1-6) arranged on two side edges of the flexible display panel in a rolling direction, and provided with a first fixing portion (3b, figures 1-6);
wherein the reel is provided with a second fixing portion (13, figures 1-6) matched with the first fixing portion for fixing the support structure and the reel when the flexible display panel is rolled.
Regarding claim 2, Akiyama et al., disclose wherein the support structure is configured as a strip structure (3, figures 1 and 3), and is arranged around the two side edges of the flexible display panel.
Regarding claim 3, Akiyama et al., disclose wherein the support structure is continuously arranged on the two side edges of the flexible display panel in the rolling direction (figures 1-6), or the support structure is arranged at intervals on the two side edges of the flexible display panel in the rolling direction.
Regarding claim 10, Akiyama et al., further disclose wherein the flexible display panel comprises a flexible substrate (1, figures 8A-8B), and a light emitting layer (2, figures 8A-8B) and a flexible cover  (101, figures 8A-8B) which are sequentially stacked on the flexible substrate; and wherein the flexible cover has a thickness not less than the flexible .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al.
Regarding claim 6, Akiyama et al., disclose wherein the second fixing portion (13, figures 1 and 3) comprises at least one protruding structure(s) arranged at two ends of the reel; and the first fixing portion comprises a plurality of through holes arranged on the support structure and matched with the at least one protruding structure(s).
Akiyama et al., disclose the claimed invention except for the second fixing portions are formed around a circumference of the reel which are matching with their corresponding first fixing portions.
It would have been to one of ordinary skill in the art at the time the invention was made to set a plurality of protruding structures, instead of at least one, on a circumference of the reel of the rollable display device of Akiyama et al., for the purpose of providing evenly cooperation all fixing portions between the display panel and the reel, since it has St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Regarding claim 11, Akiyama et al., disclose the claimed invention except for wherein the flexible display panel and the support structure have the same thickness.
	It would have been obvious matter of design choice to set “the flexible display panel and the support structure have the same thickness” in the rollable display device of Akiyama et al., in order to reduce “a thickness of a stacked display screen”, since such a modification would have involved a mere change in the dimensions or thickness of a component.  A change in dimension of proportion is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC System, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Allowable Subject Matter
Claims 4-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 4 discloses the combination features of “wherein the support structure comprises a support protective layer and a flexible cover arranged on the support protective layer in a stacked mode; and wherein the support protective layer is made of a flexible material with preset elasticity.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3, 2 and 1, were neither found to be 
 	The claim 7 discloses the combination features of “wherein a distance between adjacent through holes on a first side of a preset position on the support structure is smaller than a distance between adjacent through holes on a second side of the preset position; and wherein the preset position is a position at which a rolling radius of the flexible display panel is increased, the first side of the preset position is a side of the preset position close to the reel, and the second side of the preset position is a side of the preset position away from the reel.”  These features, in conjunction with other features, as claimed in the combination features of the claims 6 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 8-9 depend on the allowed claim 7.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takayanagi et al. [US 2016/0320804] disclose rollable display device; and
Otsuka et al. [US 2008/0247126] disclose retractable display assembly and electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
08/14/2021